SMYTH, Chief Justice
(dissenting). I am unable to agree with my Associates that Kernodle should be relieved from liability. He, at the request of the appellee, signed the guaranty for a consideration of $1 and then sent it to the appellee, which must have received it the next day at the latest. This constituted a valid contract between Taylor and the appellee. !
“If the guaranty is signed by the guarantor at the request of the other party, or if the latter’s agreement to accept is contemporaneous with the guaranty, or if the receipt from him of a valuable consideration, however small, is acknowledged in the guaranty, the mutual assent is proved, and the delivery of the guaranty to him or for his us.e completes the contract.” Davis Sewing Machine Co. v. Richards, 115 U. S. 524, 527, 6 Sup. Ct. 173, 175 (29 L. Ed. 480).
Here the guaranty was drafted by-the other party, signed at its request, and then delivered to it. The opinion cites this case, but, strangely enough, does not point out wherein it is not controlling.
The fact that on August 7 the appellee wrote to Taylor & Co. that it was not satisfied with Kemodle’s financial condition and desired additional security, which was refused, did not have the effect of setting aside Kernodle’s guaranty, which became effective the moment it was delivered to the appellee, some three weeks before.
Unless the Supreme Court of the United States has announced an erroneous principle of law in the quotation given above, which we may not assume, this court has done so in the opinion just handed down.
Even if there was room for doubt concerning the inference to be *745drawn irom the conceded facts and circumstances, it was for the jury to solve it. This the jury did under a proper instruction. They found that the guaranty was accepted by the appellee. We have no right to disturb that finding.